Case 1:17-cr-00548-PAC Document 81-1 Filed 03/26/19 Page 1 of 17




                     Exhibit A
     Case 1:17-cr-00548-PAC Document 81-1 Filed 03/26/19 Page 2 of 17
     I51rschc                                                           1

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
 2                                    x

 3   UNITED STATES OF AMERICA

 4                 v.                           17 CR 548    (PAC)

 5   JOSHUA ADAM SCHULTE,
                                                Conference
 6                      Defendant.

 7                                    x

 8                                              New York, N.Y.
                                                May 21, 2018
 9                                              2 :00 p.m.

10   Before:

11              HON. PAUL A. CROTTY

12                                              District Judge

13

14

15

16

17              APPEARANCES

18

19   GEOFFREY S. BERMAN
          United States Attorney for the
20        Southern District of New York
     MATTHEW J. LAROCHE
21   SIDHARDHA KAMARAJU
          Assistant United StateS Attorneys
22

23   FEDERAL DEFENDERS OF NEW YORK, INC.
          Attorneys for Defendant
24   BY:  SABRINA SHROFF

25


                        SOUTHERN DISTRICT REPORTERS, P.C.
                                 ( 212) 805-0300
     Case 1:17-cr-00548-PAC Document 81-1 Filed 03/26/19 Page 3 of 17
     I5lrschc                                                              2

1                ( Case called)

 2               THE COURT:     Good afternoon.   Mr. Laroche?

 3               MR. LAROCHE:     Thank you, your Honor.

 4               We are here at the government's request.        As the Court

 5   is aware, on May 15th the government alerted the Court to a

 6   violation, a potential breach of the protective order.           As the

 7   Court is aware, in September of 2017 the Court entered the

 8   protective order in this case.        The basis for entering that

 9   protective order was to cover materials that, if disseminated

10   t o third parties, could jeopardize the safety of others, impede

11   ongoing evaluations and potentially jeopardize national

12   security.

13               The terms of the protective order included that

14   anything marked pursuant to it could not be disclosed to anyone

15   not connected to the defense, including the information or

16   identities or other information within materials marked

17   pursuant to the protective order.        Also, the defendant could

18   not keep copies of those materials pursuant to the protective

19   order.

20               In connection with our disclosure obligations, the

21   government has produced various search warrants and search

22   warrant affidavits that were executed in connection with this

23   case.    It became published in several news articles on May 15th

24   that various reporters had apparently obtained copies of those

25   materials, of the search warrant materials, which was obviously


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                ( 212) 805-0300
     Case 1:17-cr-00548-PAC Document 81-1 Filed 03/26/19 Page 4 of 17
     I51rschc                                                           3

1    concerning to the government.

 2              Since that time the government has obtained some of

 3   the defendant's prison calls.      On certain of those calls it is

 4   clear that the defendant is discussing both the search warrant

 5   a ffidavits and the materials and information that is included

 6   within them.   In the government's view that is a clear breach

 7   of the protective order.      IL is unacceptable, particularly

 8   unacceptable given that this defendant has a pattern of

 9   violating the Court's orders.

10              As the Court is aware, while he was on bail, he had

11   s trict conditions that included not using computers unless

12   e xpressly authorized to do so.     Nevertheless, while he was on

13   bail he at least caused others to use Tor on his behalf in

14   violation of his bail conditions.

15              Now, coupled with this apparent breach of the protect-

16   ive order by the defendant, it is particularly concerning to

17   the government.    We are simply requesting that the Court

18   r eiterate to the defendant the terms of the protective order

19   and that this type of conduct is unacceptable from the

20   government's view.

21              THE COURT:     Is it clear, Mr. Laroche, whether or not

22   the search warrants were in fact turned over to the press?

23              MR. LAROCHE:     There are two articles, your Honor, in

24   which the press has indicated that they had copies and reviewed

25   copies of the warrants.       With respect to the prison calls, it


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                ( 212) 805-0300
     Case 1:17-cr-00548-PAC Document 81-1 Filed 03/26/19 Page 5 of 17
     I5lrschc                                                              4

1    certainly appears, based on the discussions, that they had

 2   copies or at least had been told the information within the

 3   search warrants.    Again, pursuant to the protective order,

 4   disclosing information within those search warrants to folks

 5   who are not involved in the defense of this action would be a

 6   breach of the protective order.

                THE COURT:    Ms. Shroff.

 8              MS. SHROFF:    Your Honor, I'm loath to get into -- T

 9   don't really know if Mr. Laroche is saying that the documents

10   were given to the press by my client.        There seems to be no

11   indication that he was the one providing the documents.        I do

12   not know the scope of how he was informed about the protective

13   order, if he signed something about the protective order.

14              THE COURT:    You have seen the protective order,

15   haven't you?

16              MS. SHROFF:   I certainly have.

17              THE COURT:    You certainly have?

18              MS. SHROFF:    Right, I certainly have.    Your Honor,

19   when I first heard about it --

20              THE COURT:    It starts out, "Whereas, in the interests

21   o f expediting the discovery, the defendant, by his attorneys,

22   consents to the entry of this order."        It says here that Mr.

23   Schulte has consented to the order.

24              MS. SHROFF:   I have no doubt that that is what the

25   protective order said.      But I told the government the moment I


                      SOUTHERN DISTRICT REPORTERS, P.C.
                               ( 212) 805-0300
     Case 1:17-cr-00548-PAC Document 81-1 Filed 03/26/19 Page 6 of 17
     I51rschc                                                               5

     heard about this quote-unquote breach that I was not his

     counsel prior to a certain date, I did not know the scope of

     the explanation provided to him.

 4              Honestly, your Honor, regardless of all of that, I

 5   t old the government that if they wished me to reiterate

 6   s omething to the client, I would.     I am also happy to have the

 7   Court reiterate whatever the Court deems appropriate.           Short of

 8   that, I'm not really clear --

 9              THE COURT:     Mr. Laroche, what do you want?    You just

10   want me to reiterate the impact of the order, isn't that

11   correct?    It's scope and how it applies?

12              MR. LAROCHE:     That's correct, your Honor.    One other

13   quick point.    On one of the calls the defendant actually says

14   in discussions with who we believe was a reporter that: I know

15   that these search warrant affidavits have a protective order on

16   them.   He was clearly aware of the order itself.         We think that

17   conduct and that type of statement acknowledging that one was

18   in place --

19              THE COURT:     Other than bringing the order to Mr.

20   Schulte's attention again, you are not asking for any further

21   sanctions?

22              MR. LAROCHE:     At this point we are not, your Honor.

23              THE COURT:     You don't object to that, do you, Ms.

24   Shroff?    I don't see how you can.

25              MS. SHROFF:     Not at all, your Honor.   In fact,    just to


                      SOUTHERN DISTRICT REPORTERS, P.C.
                               ( 212) 805-0300
     Case 1:17-cr-00548-PAC Document 81-1 Filed 03/26/19 Page 7 of 17
     I51rschc                                                              6

 1   make sure in case his prior counsel did not provide Mr. Schulte

 2   with a copy of the protective order, I will assure the Court

 3   that I will.      All that would need to be remedied would be

 4   r emedied.    Finally, your Honor, if I'm wrong, the government

 5   can correct me, but I don't think my office was assigned at the

 6   t ime that this alleged conduct took place.

 7                THE COURT:    No, you weren't assigned until December.

 8   This took place in September.           But it is part of the court

 9   file.

10                MS. SHROFF:    May I have one second, your Honor?

11                THE COURT:    Yes.

12                ( Counsel conferred)

13                MS. SHROFF:   I have no objection to the Court

14   r eiterating the confines of the protective order.          If it makes

15   the government feel any better, I'm happy to supplement that

16   and move forward.

17                THE COURT:    It is not a question of making the

18   government feel better.           It is a question of complying with the

19   court order.      We are not into feeling better here.       We are into

20   giving reasonable enforcement to the Court's order.

21                MS. SHROFF:    Your Honor, I understand.

22              I checked to see where there was a place for prior

23   c ounsel to have the client sign the protective order.         I don't

24   need to add further to whether or not I did what I was required

25   t o do.   But going forward I'm certainly more than willing to


                        SOUTHERN DISTRICT REPORTERS, P.C.
                                 ( 212) 805-0300
     Case 1:17-cr-00548-PAC Document 81-1 Filed 03/26/19 Page 8 of 17
     I5lrschc                                                            7

     make sure that he receives the order, and I can confront to the

 2   government --

3                THE COURT:     Does anybody have an extra copy of the

 4   order?

 5               MR. LAROCHE:     Yes, your Honor.

                 THE COURT:     This is a protective order dated September

     18, 2017.    I am going to give it to Mr. Gonzalez, who will give

     it to you, Ms. Shroff.        There is no doubt about it that that is

 9   the order.    I am directing you to call that to your client's

10   attention.    I think you should warn him that the Court is

11   willing to enforce the order.        He signed it on consent.

12              It contains various provisions, including that the

13   material marked "USG Confidential" shall be used by the

14   defendant and his counsel only for purposes of this action.         It

15   is not to be disseminated to third parties, which apparently it

16   was disseminated to third parties.

17              If you want to vary the terms of the protective order,

18   your relief is not to do it on your own, Mr. Schulte, but to

19   have your lawyer come into court and explain why there should

20   be a modification of the order.       It provides for that in the

21   order itself.     That is the only means and method for disclosing

22   information or using information that is subject to the

23   protective order.

24              I take it, Mr. Laroche, that the affidavits in support

25   o f the search warrant were designated as "USG Confidential"?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                ( 212) 805-0300
     Case 1:17-cr-00548-PAC Document 81-1 Filed 03/26/19 Page 9 of 17
     I51rschc                                                               8

1               MR. LAROCHE:     Yes, your Honor.

 2              MS. SHROFF:     Your Honor, I will certainly do as

 3   directed by the Court.       Perhaps I will go one step further and

 4   discuss with the government the possibility of having Mr.

 5   Schulte sign, because the protective order itself as of now is

 6   only signed by his prior counsel.        I'm happy to take that step

 7   and move forward.

 8              THE COURT:     All right.    That's a positive step.     When

 9   will you do that?

10              MS. SHROFF:    I could go to the jail tomorrow and do

11   it.   I could go tomorrow evening.

12              THE COURT:     Mr. Schulte, do you understand?    Yes?

13              THE DEFENDANT:    I do now.

14              THE COURT:     Anything else, Mr. Laroche?

15              MR. LAROCHE:     No, thank you, your Honor.

16              THE COURT:     Ms. Shroff?

17              MS. SHROFF:     No, thank you, your Honor.

18              THE COURT:     Thank you.    Thank you, Mr. Schulte.

19              ( Adjourned)

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                               ( 212) 805-0300
     Case 1:17-cr-00548-PAC Document 81-1 Filed 03/26/19 Page 10 of 17

         Case 1:16-cr-00760-RMB Document 27 Filed 12/0                     Pctv 1ul tS
                                                                       USDC S'DNY
                                                                       DOCUMENT
                                                                       E LECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                           DO(' #:
SOUTHERN DISTRICT OF NEW YORK                                          D.111 IMED: 0114
                                                      X
UNITED STATES OF AMERICA,
                    Government,                                   16 Cr 760 (RMB)

              -against-                                              ORDER

AHMAD RAHIMI,
                              Defendant(s).
                                                      X

Richard M. Berman, U.S.D.J.:

       Having reviewed the record herein including, without limitation, the Government

submissions (publicly filed and filed ex parte) dated November 30, 2016 and December 6, 2016;

the Defense submissions (publicly filed and filed ex parte) dated November 30, 2016, December

2, 2016, and December 7, 2016; having heard the parties in open court and ex parte on

December 5, 2016; and having reviewed protective order jurisprudence in criminal cases, the

Court hereby enters the Protective Order (attached hereto as Exhibit A) sought by the

Government and opposed by the Defense, along with certain modifications set forth below:

       1- The Protective Order is the least restrictive mechanism which satisfies the security and

investigatory concerns raised by the Government as well as the Defense requirement for full and

prompt disclosure of discovery materials needed to prepare a thorough defense. It should be

noted that the Protective Order pertains only to Government-designated unredacted

"confidential" discovery materials. All other discovery falls outside of the Protective Order,

including, without limitation, "reports of the defendant's statements, surveillance videos,

materials that were produced in the New Jersey prosecution . . . grand jury materials and other

documents that do not relate to the ongoing investigation . . ." (Transcript of proceedings held

on December 5, 2016 ("Tr.") at 3:20-25.)

                                                -1-
      Case 1:17-cr-00548-PAC Document 81-1 Filed 03/26/19 Page 11 of 17

          Case 1:16-cr-00760-RMB Document 27 Filed 12/08/16 Page 2 of 8



       It should also be noted that even "confidential" materials are being provided to defense

counsel of record as well as to other members of the defense team and the defendant, Ahmad

Rahimi, co-counsel, paralegals, investigators, translators, litigation support personnel, secretarial

staff and expert witnesses. '

        2- The parties have done a commendable job of narrowing the Protective Order/discovery

issues concerning "confidential" materials. The issue they were unable to resolve consensually

relates to the conditions under which materials marked "confidential" may be shown to fact

witnesses.

        3- The Government has met its burden of establishing good cause to support the Court's

issuance of the Protective Order. See United States v. Smith, 985 F.Supp.2d 506, 531 (S.D.N.Y.

2013) (where there were "ongoing investigations into criminal conduct related to the discovery

materials . . . and [] public disclosure of some of [those] materials plausibly could undermine

[those] investigations."); United States v. Gangi, 1998 WL 226196, at *2 (S.D.N.Y. May 4,

1998). Among other things, the Government is justifiably concerned about (i) securing the safety

and well being of the community against physical harm; and (ii) the confidentiality and timing of

ongoing related investigations. See Tr. at 4:22-25 (AUSA Bove: "[T]he government's position

is that the measures that were proposed by the defense . . . are not sufficient to account for the

concerns we have raised relating to the ongoing investigation . . ."); and Tr. at 11:23-25, 12:1-3

(AUSA Bove: "[T]he [confidential] discovery is going to include materials that . . . could be

used by others to create other situations that compromise public safety and national security. . .")


       'Protective orders have been entered in this District in the following cases, among others:
United States v. Alimehmeti, 16 Cr. 398 (PAE); United States v. Flores et al., S2 15 Cr. 765
(PAC); United States v. Viafara-Mina, S6 11 Cr. 793 (ALC); United States v. Rivera-Mena, 15
Cr. 438 (LAP); United States v. El Gammal, 15 Cr. 588 (ER); and United States v. Zarrab, 15
Cr. 867 (RMB).

                                                  -2-
      Case 1:17-cr-00548-PAC Document 81-1 Filed 03/26/19 Page 12 of 17

         Case 1:16-cr-00760-RMB Document 27 Filed 12/08/16 Page 3 of 8




       4- Protective orders are also routinely granted prior to the production of documents

pursuant to 18 U.S.C. § 3500 where there are legitimate security concerns, see, e.g., United

States v. Basciano, 2006 WL 2270432, at *2 (E.D.N.Y. June 30, 2006); United States v. Garcia,

406 F.Supp.2d 304, 306-307 (S.D.N.Y. 2005); United States v. Williams, 2005 WL 664933, at

* 1 (S.D.N.Y. Mar. 22, 2005). Protective orders are also granted pursuant to the Classified

Information Procedures Act (CIPA), 18 U.S.C. App. III §§ 1- 16, and Federal Rule of Criminal

Procedure 16(d)(1) when the disclosure adversely could affect national security. See United

States v. Aref, 533 F.3d 72, 80 (2d Cir. 2008); United States v. Al Farekh, 2016 WL 4444778,

*3 (E.D.N.Y. Aug. 23, 2016); and United States v. Abu-Jihaad, 2008 WL 346121, *1 (D. Conn.

Feb. 4, 2008).

        5- The Protective Order, as modified herein, is narrowly tailored to support Counsels'

ability fully to prepare the defense of Mr. Rahimi. The Court has taken and will continue to take

all appropriate steps to ensure that Mr. Rahimi receives a fair trial.

        6- To meet concerns expressed by the Defense, the Court further directs that the

Government shall undertake good faith reviews at least every 4 weeks of the documents marked

"confidential" and shall advise Defense Counsel (copy to the Court) as to whether any such

documents may be released from the Protective Order.

       In addition, any Court determination as to the circumstances under which a

"confidential" document may be reviewed by a fact witness will be based upon the record and

 the ex parte submission by the Defense. In reviewing such a request by the Defense, the Court

 foresees no circumstance under which it would seek additional information ex parte from the

Government.

                                                  -3-
     Case 1:17-cr-00548-PAC Document 81-1 Filed 03/26/19 Page 13 of 17

        Case 1:16-cr-00760-RMB Document 27 Filed 12/08/16 Page 4 of 8


       7- The Government is directed forthwith to make disclosure of discovery materials to

the Defense, including pursuant to the Protective Order, and to apprise the Court of the status of

discovery by letter by December 14, 2016.


Dated: New York, New York
       December 8, 2016



                                                             Hon. Richard M. Berman, U.S.D.J.




                                               -4-
  Case 1:17-cr-00548-PAC Document 81-1 Filed 03/26/19 Page 14 of 17

     Case 1:16-cr-00760-RMB Document 27 Filed 12/08/16 Page 5 of 8
     Case 1:16-cr-00760-RMB Document 20-1 Filed 11/30/16 Page 1of 4



UNITED STATES DISTRICT COURT                            EXHIBIT A
S OUTHERN DISTRICT OF NEW YORK
                                   x


UNITED STATES OF AMERICA
                                                   PROTECTIVE ORDER
     - V.   -
                                                   16 Cr. 760   (RMB)
AHMAD KHAN RAHIMI,
    a /k/a "Ahmad Rahami,"


                Defendant.
                                   x

            WHEREAS defendant AHMAD KHAN RAHIMI, a/k/a "Ahmad

Rahami," has certain rights under the United States

Constitution, federal statutes, and the Federal Rules of

Criminal Procedure,   to pretrial discovery;

            WHEREAS the Government recognizes its obligation to

provide such discovery materials to the defendant, consistent

with national security concerns, the need to protect public

safety, and the confidentiality of ongoing investigations;

            WHEREAS the volume of discovery materials that the

Government intends to provide to the defendant contains certain

materials that, if disseminated to third parties, could, among

other things, pose a threat to public safety and the national

s ecurity and impede ongoing investigations;

            WHEREAS the Government has demonstrated good cause for

the relief set forth herein;
       Case 1:17-cr-00548-PAC Document 81-1 Filed 03/26/19 Page 15 of 17

         Case 1:16-cr-00760-RMB Document 27 Filed 12/08/16 Page 6 of 8




             IT IS HEREBY ORDERED, pursuant to Federal Rule of

Criminal Procedure 16(d) , that discovery materials designated

confidential by the Government and provided to counsel of record

( the "Confidential Discovery") shall not be further disseminated

by the defendant or his counsel to any individuals,

organizations, or other entities, other than:           (1) members of

the defense team (limited to the defendant, co-counsel,

paralegals, investigators, translators, litigation support

personnel, and secretarial staff) ; (2) defense experts; and

( 3)    such other persons as hereafter may be authorized by the

Court upon a motion by the defendant pursuant to the next

paragraph;

              IT IS FURTHER ORDERED that defense counsel may seek

authorization of the Court to show (but not provide copies of)

c ertain specified Confidential Discovery materials to persons

whose access to Confidential Discovery materials is otherwise

prohibited by this Order, if it is determined by the Court that

such access is necessary for the purpose of preparing the

defense of the case.       Each of the individuals to whom disclosure

o f Confidential Discovery materials is made shall be provided a

copy of this Order by counsel of record and advised by counsel

o f record that he or she shall not further disseminate the

Confidential Discovery materials except by the express direction

o f counsel of record;
   Case 1:17-cr-00548-PAC Document 81-1 Filed 03/26/19 Page 16 of 17

     Case 1:16-cr-00760-RMB Document 27 Filed 12/08/16 Page 7 of 8




          IT IS FURTHER ORDERED that all Confidential Discovery

materials are to be provided to the defense, and used by the

defense, solely for the purpose of allowing the defendant to

prepare his defense to the charges in the Indictment, and that

none of the Confidential Discovery materials produced by the

Government to the defense shall be disseminated to any other

third party not described in the preceding paragraphs;

          IT IS FURTHER ORDERED that nothing in this Order shall

preclude the Government from seeking a further protective order

pursuant to Section 3 of the Classified Information Procedures

Act, 18 U.S.C. App. 3 § 3, to protect against disclosure in this

case of any classified information disclosed by the Government;

          IT IS FURTHER ORDERED that nothing in this Order

prohibits the media from requesting copies of any items that are

received by the Court as public exhibits at a hearing, trial, or

other proceeding; and




                                   3
  Case 1:17-cr-00548-PAC Document 81-1 Filed 03/26/19 Page 17 of 17

     Case 1:16-cr-00760-RMB Document 27 Filed 12/08/16 Page 8 of 8




          FINALLY, IT IS ORDERED that nothing in this Order

shall preclude the Government from seeking a further protective

order pursuant to Federal Rule of Criminal Procedure 16(d)       as to


p articular items of discovery material.

Dated: New York,         w York
       December    IF,    2016




                                  THE HONORABLE RICHARD M. BERMAN
                                  United States District Judge
                                  Southern District of New York




                                    4
